Name: 90/181/Euratom, EEC: Commission Decision of 23 March 1990 authorizing Italy to use certain approximate estimates for the calculation of the VAT own resources base (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  social affairs;  marketing;  building and public works
 Date Published: 1990-04-19

 Avis juridique important|31990D018190/181/Euratom, EEC: Commission Decision of 23 March 1990 authorizing Italy to use certain approximate estimates for the calculation of the VAT own resources base (Only the Italian text is authentic) Official Journal L 099 , 19/04/1990 P. 0032 - 0032*****COMMISSION DECISION of 23 March 1990 authorizing Italy to use certain approximate estimates for the calculation of the VAT own resources base (Only the Italian text is authentic) (90/181/Euratom, EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular Article 13 thereof, Whereas Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (2) ceased to be applicable on 31 December 1988; whereas the authorizations given under Article 13 thereof must be renewed from 1 January 1989 pursuant to Article 13 of Regulation (EEC, Euratom) No 1553/89; Whereas, under Article 28 (3) of the Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (3), hereinafter called 'the Sixth Directive', as last amended by Directive 84/386/EEC (4), the Member States may continue to exempt or tax certain transactions; whereas these transactions must be taken into account for the determination of the VAT resources base; Whereas a precise calculation of the base is likely to involve an unjustified administrative burden in relation to the effect of these transactions on Italy's total VAT resources base; whereas Italy is able to make a calculation using approximate estimates for two categories of transactions listed in Annexes E and F to the Sixth Directive; whereas it should therefore be authorized to calculate the VAT base using approximate estimates; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 For the purpose of calculating the VAT own resources base from 1 January 1989, Italy is authorized to use approximate estimates in respect of the following categories of transactions referred to in Annexes E and F to the Sixth Directive: 1. Transactions referred to in Article 13 (B) (g) of the Sixth Directive: Transfer of buildings or parts thereof and the land on which they stand, other than those referred to in Article 4 (3) (a), when they are carried out by taxable persons entitled to a deduction of input tax on the building concerned (Annex E, ex point 11); 2. Services provided by undertakers and cremation services and supplies of goods related to such services (Annex F, point 6). Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 March 1990. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 155, 7. 6. 1989, p. 9. (2) OJ No L 336, 27. 12. 1977, p. 8. (3) OJ No L 145, 13. 6. 1977, p. 1. (4) OJ No L 208, 3. 9. 1984, p. 58.